Title: From Thomas Jefferson to Samuel Meredith, 4 September 1801
From: Jefferson, Thomas
To: Meredith, Samuel


Dear Sir
Monticello Sep. 4. 1801.
I recieved yesterday your favor of Aug. 29. resigning your office of Treasurer of the US. after the last day of Octob. next. I am sorry for the circumstances which dictate this measure to you; but from their nature, and the deliberate consideration of which it seems to be the result I presume that dissuasives on my part would be without effect. my time in office has not been such as to bring me into an intimate insight of the proceedings in the several departments; but I am sure I hazard nothing when I testify in your favor that you have conducted yourself with perfect integrity & propriety in the duties of the office you have filled; and I pray you to be assured of my high esteem & consideration.
Th: Jefferson
